Exhibit 10.3

 

FIRST AMENDMENT TO SENIOR SUBORDINATED NOTE PURCHASE

AGREEMENT AND JUNIOR SUBORDINATED NOTE PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT AND JUNIOR
SUBORDINATED NOTE PURCHASE AGREEMENT (“First Amendment”) is made as of the 15th
day of March, 2005 by and among PW Eagle, Inc., a Minnesota corporation
(“Company”) and Churchill Capital Partners IV, L.P., a Delaware limited
partnership (“Note Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Note Purchaser entered into that certain Senior
Subordinated Note Purchase Agreement dated as of October 25, 2004 (the “Senior
Subordinated Agreement”) and that certain Junior Subordinated Note Purchase
Agreement dated as of October 25, 2004 (the “Junior Subordinated Agreement” and,
together with the Senior Subordinated Agreement, the “Note Purchase
Agreements”); and

 

WHEREAS, the Company desires to amend and modify certain provisions of the Note
Purchase Agreements and, subject to the terms hereof, Note Purchaser is willing
to agree to such amendments and modifications;

 

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and any extension of credit heretofore, now or
hereafter made by Note Purchaser to the Company, the parties hereto hereby agree
as follows:

 

11. Definitions. All capitalized terms used herein without definition shall have
the meaning given to them in the Loan Agreement.

 

12. Additional and Amended Definitions. Section 1.1 of each of the Note Purchase
Agreements is hereby amended by adding or amending, as applicable, the following
definitions:

 

“Capital Expenditure Carryover” shall have the meaning specified in Section 7.7.

 

“Debt to EBITDA Ratio” shall have the meaning specified in Section 7.5(b)

 

“EBITDA” shall mean with respect to any fiscal period, the sum of Consolidated
Net Income for such period plus amounts deducted in determining such
Consolidated Net Income in respect of: (a) any provision for (or less any
benefit from) income taxes whether current or deferred; (b) amortization and
depreciation expense; (c) Interest Expense for such period; and (d) the amount,
if any, deducted from Consolidated Net Income (and not otherwise added back
pursuant to clause (a), (b), or (c) of this definition) paid to OxyVinyls, LP in
connection with Section 5.5 of the new PVC Resin Supply Agreement referred to in
Section 7(C) of the First Amendment. For purposes of Schedule

 

1



--------------------------------------------------------------------------------

6.5, EBITDA for fiscal periods ending on or prior to December 31, 2004, shall
not include restructuring charges of up to $1,000,000 which were incurred in
fiscal year 2003, but were expensed in fiscal year 2004 and up to $400,000 of
expenses which have been or will be incurred in the PW Poly Spinoff.

 

“First Amendment” shall mean that certain First Amendment to Senior Subordinated
Note Purchase Agreement and Junior Subordinated Note Purchase Agreement dated as
of March 15, 2005 by and between the Company and Note Purchaser.”

 

“Interest Expense” means, with respect to any fiscal period, the interest
expense incurred for such period excluding interest income as determined in
accordance with GAAP, including, without limitation (whether or not such amount
is included within interest expense pursuant to GAAP), the amount payable to Oxy
Vinyls, LP under Section 5.5 of the new PVC Resin Supply Agreement referred to
in Section 7(C) of the First Amendment.

 

13. Additional Definitions.

 

(a) Section 1.1 of the Senior Subordinated Agreement is hereby amended by adding
the following definition:

 

“Covenant Election” shall mean an election made by the Company with respect to
any fiscal quarter and the twelve month fiscal period then ended to reduce the
covenant levels of Minimum EBITDA and Interest Coverage Ratio contained in
Schedule 6.5. The Company may only exercise a Covenant Election and such
Covenant Election shall only remain effective if (x) on each day from the date
on which the Covenant Election is exercised until the date on which the Company
delivers to Note Purchaser the financial statements required by subsection
6.2(b) for the last month of the fiscal quarter immediately succeeding the
fiscal quarter for which the Covenant Election is to apply Availability equaled
or exceeded $9,000,000, (y) the Company has not exercised a Covenant Election
for more than six consecutive fiscal quarters and (z) the Company has not
exercised a Covenant Election for more than eight fiscal quarters within the
term of this Agreement. In order to make a Covenant Election, the Company must
notify Note Purchaser in writing as provided in Section 10.4 of such election no
later than thirty days after the end of the fiscal quarter to which the Covenant
Election is to apply. By way of example of the period described in clause (x)
above, if the Company wishes to make a Covenant Election for the fiscal quarter
ended December 31, 2005, then the Company must notify Note Purchaser of such
Covenant Election on or prior to January 30, 2006 and must maintain Availability
greater than $9,000,000 for each day from the date of the Covenant Election
until the date on which the financial statements for the fiscal period ended
March 31, 2006 are delivered to Note Purchaser.

 

2



--------------------------------------------------------------------------------

(b) Section 1.1 of the Junior Subordinated Agreement is hereby amended by adding
the following definition:

 

“Covenant Election” shall mean an election made by the Company with respect to
any fiscal quarter and the twelve month fiscal period then ended to reduce the
covenant levels of Minimum EBITDA and Interest Coverage Ratio contained in
Schedule 6.5. The Company may only exercise a Covenant Election and such
Covenant Election shall only remain effective if (x) on each day from the date
on which the Covenant Election is exercised until the date on which the Company
delivers to Note Purchaser the financial statements required by subsection
6.2(b) for the last month of the fiscal quarter immediately succeeding the
fiscal quarter for which the Covenant Election is to apply Availability equaled
or exceeded $8,100,000, (y) the Company has not exercised a Covenant Election
for more than six consecutive fiscal quarters and (z) the Company has not
exercised a Covenant Election for more than eight fiscal quarters within the
term of this Agreement. In order to make a Covenant Election, the Company must
notify Note Purchaser in writing as provided in Section 10.4 of such election no
later than thirty days after the end of the fiscal quarter to which the Covenant
Election is to apply. By way of example of the period described in clause (x)
above, if the Company wishes to make a Covenant Election for the fiscal quarter
ended December 31, 2005, then the Company must notify Note Purchaser of such
Covenant Election on or prior to January 30, 2006 and must maintain Availability
greater than $8,100,000 for each day from the date of the Covenant Election
until the date on which the financial statements for the fiscal period ended
March 31, 2006 are delivered to Note Purchaser.

 

14. Distributions.

 

(a) Section 7.5(b) of the Senior Subordinated Agreement is hereby deleted and
the following is inserted in its stead:

 

Notwithstanding the foregoing, (i) the Company may effect the PW Poly Spinoff;
(ii) the Company may make repurchases of its common stock from its stockholders
or may pay dividends on its common stock not in excess of an aggregate amount of
$500,000 during any fiscal year or $125,000 in any fiscal quarter, in each case,
provided (u) the Company shall have delivered the financial statements required
by Section 6.2(a) or (b), as applicable, for the fiscal year ending December 31,
2005 or for any fiscal quarter or fiscal year ending thereafter, and such
financial statements and the Compliance Certificate delivered in connection
therewith show compliance with the covenants set forth on Schedule 6.5, (v) the
Company shall have Availability over the 60 days prior to such repurchase or
dividend, on average, and immediately after giving effect to any such repurchase
or dividend, of at least $18,000,000, (w) the Fixed Charge Coverage Ratio for
the most recently ended twelve month period computed on a pro forma basis
(assuming such repurchase or dividend had occurred during such twelve month
period) equals or exceeds 1.05 to 1; (x) EBITDA for the most recently ended
twelve month period equaled or exceeded $15,000,000, (y) the ratio of (A) the
sum of the Company’s average amount of Funded Debt over the twelve month period
prior to the date of such repurchase or dividend plus the amount of the dividend
or the repurchase to (B) EBITDA for the most recently ended twelve month period
(such ratio hereinafter referred to as the “Debt to EBITDA Ratio”) equals or is
less than 7.00 to 1, and (z) no Default or Event of Default shall have occurred
and be continuing; (iii) the Company may make repurchases of its common stock
from its stockholders or may pay dividends on its common stock not in excess of
an aggregate amount of $1,000,000 during any fiscal year or $250,000 in any
fiscal quarter, in each case, provided (u) the Company shall have delivered the
financial statements required by Section 6.2(a) or (b), as applicable, for the
fiscal year ending December 31, 2005 or for any fiscal quarter or fiscal year
ending thereafter, and such financial statements and the Compliance Certificate
delivered in connection therewith show compliance with the covenants set forth
on Schedule 6.5, (v) the Company shall have Availability over the 60 days

 

3



--------------------------------------------------------------------------------

prior to such repurchase or dividend, on average, and immediately after giving
effect to any such repurchase or dividend, of at least $20,700,000, (w) the
Fixed Charge Coverage Ratio for the most recently ended twelve month period
computed on a pro forma basis (assuming such repurchase or dividend had occurred
during such twelve month period) equals or exceeds 1.05 to 1; (x) EBITDA for the
most recently ended twelve month period equaled or exceeded $20,000,000, (y) the
Company’s Debt to EBITDA Ratio equals or is less than 4.50 to 1, and (z) no
Default or Event of Default shall have occurred and be continuing; (iv) the
Company may make repurchases of its common stock from its stockholders or may
pay dividends on its common stock not in excess of an aggregate amount of
$2,000,000 during any fiscal year or $500,000 in any fiscal quarter, in each
case, provided (u) the Company shall have delivered the financial statements
required by Section 6.2(a) or (b), as applicable, for the fiscal year ending
December 31, 2005 or for any fiscal quarter or fiscal year ending thereafter,
and such financial statements and the Compliance Certificate delivered in
connection therewith show compliance with the covenants set forth on Schedule
6.5, (v) the Company shall have Availability over the 60 days prior to such
repurchase or dividend, on average, and immediately after giving effect to any
such repurchase or dividend, of at least $24,300,000, (w) the Fixed Charge
Coverage Ratio for the most recently ended twelve month period computed on a pro
forma basis (assuming such repurchase or dividend had occurred during such
twelve month period) equals or exceeds 1.10 to 1; (x) EBITDA for the most
recently ended twelve month period equaled or exceeded $25,000,000, (y) the
Company’s Debt to EBITDA Ratio equals or is less than 3.00 to 1, and (z) no
Default or Event of Default shall have occurred and be continuing; (v) the
Company may make repurchases of its common stock from its stockholders or may
pay dividends on its common stock not in excess of an aggregate amount of
$4,000,000 during any fiscal year or $1,000,000 in any fiscal quarter, in each
case, provided (u) the Company shall have delivered the financial statements
required by Section 6.2(a) or (b), as applicable, for the fiscal year ending
December 31, 2005 or for any fiscal quarter or fiscal year ending thereafter,
and such financial statements and the Compliance Certificate delivered in
connection therewith show compliance with the covenants set forth on Schedule
6.5, (v) the Company shall have Availability over the 60 days prior to such
repurchase or dividend, on average, and immediately after giving effect to any
such repurchase or dividend, of at least $27,000,000, (w) the Fixed Charge
Coverage Ratio for the most recently ended twelve month period computed on a pro
forma basis (assuming such repurchase or dividend had occurred during such
twelve month period) equals or exceeds 1.25 to 1; (x) EBITDA for the most
recently ended twelve month period equaled or exceeded $25,000,000, (y) the
Company’s Debt to EBITDA Ratio equals or is less than 2.00 to 1 and (z) no
Default or Event of Default shall have occurred and be continuing; and (vi) the
Company may repurchase the Warrants or the Warrant Shares (as defined in the
Warrant Agreement) allocated to the Notes pursuant to Schedule 2.2 to the
Warrant Agreement.

 

(b) Section 7.5(b) of the Junior Subordinated Agreement is hereby deleted and
the following is inserted in its stead:

 

Notwithstanding the foregoing, (i) the Company may effect the PW Poly Spinoff;
(ii) the Company may make repurchases of its common stock from its stockholders
or may pay dividends on its common stock not in excess of an aggregate amount of
$500,000 during any fiscal year or $125,000 in any fiscal quarter, in each case,
provided (u) the Company shall have delivered the financial statements required
by Section 6.2(a) or (b), as applicable, for the fiscal year ending December 31,
2005 or for any fiscal quarter or fiscal year ending thereafter, and such
financial statements and the Compliance Certificate delivered in connection
therewith show compliance with the covenants set forth on Schedule 6.5, (v) the
Company shall have Availability over the 60 days prior to such repurchase or
dividend, on average, and immediately after giving effect to any such repurchase
or dividend, of at least $18,000,000, (w) the Fixed Charge Coverage Ratio for
the most recently ended twelve month period computed on a pro forma basis
(assuming

 

4



--------------------------------------------------------------------------------

such repurchase or dividend had occurred during such twelve month period) equals
or exceeds 1.05 to 1; (x) EBITDA for the most recently ended twelve month period
equaled or exceeded $15,000,000, (y) the ratio of (A) the Company’s average
amount of Funded Debt over the twelve month period prior to the date of such
repurchase or dividend to (B) EBITDA for the most recently ended twelve month
period (such ratio hereinafter referred to as the “Debt to EBITDA Ratio”) equals
or is less than 7.00 to 1, and (z) no Default or Event of Default shall have
occurred and be continuing; (iii) the Company may make repurchases of its common
stock from its stockholders or may pay dividends on its common stock not in
excess of an aggregate amount of $1,000,000 during any fiscal year or $250,000
in any fiscal quarter, in each case, provided (u) the Company shall have
delivered the financial statements required by Section 6.2(a) or (b), as
applicable, for the fiscal year ending December 31, 2005 or for any fiscal
quarter or fiscal year ending thereafter, and such financial statements and the
Compliance Certificate delivered in connection therewith show compliance with
the covenants set forth on Schedule 6.5, (v) the Company shall have Availability
over the 60 days prior to such repurchase or dividend, on average, and
immediately after giving effect to any such repurchase or dividend, of at least
$20,700,000, (w) the Fixed Charge Coverage Ratio for the most recently ended
twelve month period computed on a pro forma basis (assuming such repurchase or
dividend had occurred during such twelve month period) equals or exceeds 1.05 to
1; (x) EBITDA for the most recently ended twelve month period equaled or
exceeded $20,000,000, (y) the Company’s Debt to EBITDA Ratio equals or is less
than 4.50 to 1, and (z) no Default or Event of Default shall have occurred and
be continuing; (iv) the Company may make repurchases of its common stock from
its stockholders or may pay dividends on its common stock not in excess of an
aggregate amount of $2,000,000 during any fiscal year or $500,000 in any fiscal
quarter, in each case, provided (u) the Company shall have delivered the
financial statements required by Section 6.2(a) or (b), as applicable, for the
fiscal year ending December 31, 2005 or for any fiscal quarter or fiscal year
ending thereafter, and such financial statements and the Compliance Certificate
delivered in connection therewith show compliance with the covenants set forth
on Schedule 6.5, (v) the Company shall have Availability over the 60 days prior
to such repurchase or dividend, on average, and immediately after giving effect
to any such repurchase or dividend, of at least $24,300,000, (w) the Fixed
Charge Coverage Ratio for the most recently ended twelve month period computed
on a pro forma basis (assuming that such repurchase or dividend had occurred
during such twelve month period) equals or exceeds 1.10 to 1; (x) EBITDA for the
most recently ended twelve month period equaled or exceeded $25,000,000, (y) the
Company’s Debt to EBITDA Ratio equals or is less than 3.00 to 1, and (z) no
Default or Event of Default shall have occurred and be continuing; (v) the
Company may make repurchases of its common stock from its stockholders or may
pay dividends on its common stock not in excess of an aggregate amount of
$4,000,000 during any fiscal year or $1,000,000 in any fiscal quarter, in each
case, provided (u) the Company shall have delivered the financial statements
required by Section 6.2(a) or (b), as applicable, for the fiscal year ending
December 31, 2005 or for any fiscal quarter or fiscal year ending thereafter,
and such financial statements and the Compliance Certificate delivered in
connection therewith show compliance with the covenants set forth on Schedule
6.5, (v) the Company shall have Availability over the 60

 

5



--------------------------------------------------------------------------------

days prior to such repurchase or dividend, on average, and immediately after
giving effect to any such repurchase or dividend, of at least $27,000,000, (w)
the Fixed Charge Coverage Ratio for the most recently ended twelve month period
computed on a pro forma basis (assuming that such repurchase or dividend had
occurred during such twelve month period) equals or exceeds 1.25 to 1; (x)
EBITDA for the most recently ended twelve month period equaled or exceeded
$25,000,000, (y) the Company’s Debt to EBITDA Ratio equals or is less than 2.00
to 1 and (z) no Default or Event of Default shall have occurred and be
continuing; and (vi) the Company may repurchase the Warrants or the Warrant
Shares (as defined in the Warrant Agreement).”

 

15. Capital Expenditures. Subsection 7.7 of each of the Note Purchase Agreements
is hereby deleted and the following is inserted in its stead:

 

“Section 7.7 Capital Expenditures.

 

(a) The Company will not make or permit any of its Subsidiaries to make any
Capital Expenditure (including, without limitation, by way of capitalized
leases) for any fiscal year that exceed in the aggregate the amount set forth
opposite such fiscal year in the following schedule:

 

Fiscal Year Ending

--------------------------------------------------------------------------------

   Permitted Capital
Expenditure


--------------------------------------------------------------------------------

December 31, 2004 and each

   $ 2,000,000

December 31 thereafter

      

 

(b) Notwithstanding the foregoing, if for any fiscal year the Company incurs
less than the maximum amount of Capital Expenditures permitted hereunder (such
difference is hereinafter referred to as the “Capital Expenditure Carryover”),
then Capital Expenditures incurred within the first six months of the next
fiscal year up to an amount equal to the lesser of $750,000 (or $1,500,000 as
provided below) or the Capital Expenditure Carryover, shall be treated, for
purposes of this Section 7.7 as incurred in the prior fiscal year.

 

(c) The foregoing notwithstanding, if the Company’s EBITDA for a fiscal year was
$13,000,000 or more but less than $15,000,000 and Availability as of each day
within the applicable fiscal year equaled or exceeded $8,000,000, then for such
fiscal year permitted Capital Expenditures shall be increased to $3,000,0000.

 

(d) The foregoing notwithstanding, if the Company’s EBITDA for a fiscal year was
$15,000,000 or more but less than $20,000,000 and Availability as of each day
within the applicable fiscal year equaled or exceeded $8,000,000, then for such
fiscal year permitted Capital Expenditures shall be increased to $4,000,000 and
the Capital Expenditure Carryover shall be increased to $1,500,000.

 

(e) The foregoing notwithstanding, if the Company’s EBITDA for a fiscal year was
$20,000,000 or more and Availability as of each day within the applicable fiscal
year equaled or exceeded $8,000,000, then for such fiscal year permitted Capital

 

6



--------------------------------------------------------------------------------

Expenditures shall be increased to $6,000,000 and the Capital Expenditure
Carryover shall be increased to $1,500,000.”

 

16. Financial Covenants.

 

(a) As of the “First Amendment Effective Date” (as defined in Section 8 of the
First Amendment), Schedule 6.5 to the Senior Subordinated Agreement is hereby
deleted and Schedule 6.5(a) attached hereto and incorporated herein is
incorporated into the Senior Subordinated Agreement in its stead.

 

(b) As of the First Amendment Effective Date, Schedule 6.5 to the Junior
Subordinated Agreement is hereby deleted and Schedule 6.5(b) attached hereto and
incorporated herein is incorporated into the Junior Subordinated Agreement in
its stead.

 

17. Amendment Fee. In order to induce Note Purchaser to enter into this First
Amendment, the Company agrees to pay to Note Purchaser, an amendment fee equal
to $12,500. Said amendment fee shall be deemed fully earned and non-refundable
and shall be due and payable on the First Amendment Effective Date.

 

18. Conditions Precedent. This First Amendment shall become effective upon
satisfaction of each of the following conditions precedent:

 

(A) The Company and Note Purchaser shall have executed and delivered to each
other this First Amendment;

 

(B) The Company, Agent and Senior Creditors shall have entered into an amendment
to the Senior Credit Agreement in form and substance acceptable to Note
Purchaser;

 

(C) The Company shall have delivered to Note Purchaser the PVC Resin Supply
Agreement (together with all amendments thereto) between the Company and Oxy
Vinyls, LP dated as of January 1, 2005 and the terms and conditions of such PVC
Resin Supply Agreement (and such amendments) shall be acceptable to Note
Purchaser in its reasonable discretion; and

 

(D) The Company shall have paid to Note Purchaser for the ratable benefit of
Lenders the amendment fee referred to in Section 7 of this First Amendment.

 

The date on which all of the foregoing conditions precedent are satisfied shall
be called the “First Amendment Effective Date.”

 

19. Miscellaneous.

 

(a) This First Amendment is limited as specified and shall not constitute an
amendment, modification or waiver of any other provision of the Note Purchase
Agreements or any other Note Document.

 

7



--------------------------------------------------------------------------------

(b) This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

20. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Note Purchase Agreements shall remain in full force and
effect.

 

(Signature Page Follows)

 

8



--------------------------------------------------------------------------------

(Signature Page to First Amendment to Senior Subordinated Note Purchase
Agreement

and Junior Subordinated Note Purchase Agreement)

 

IN WITNESS WHEREOF, this First Amendment has been duly executed as of the day
and year specified at the beginning hereof.

 

PW EAGLE, INC. By:  

/s/ Scott Long

   

Name:

 

Scott Long

   

Title:

 

CFO

CHURCHILL CAPITAL PARTNERS IV, L.P.,

a Delaware limited partnership

By CHURCHILL CAPITAL IV, L.L.C.,

its General Partner

By CHURCHILL CAPITAL, INC.,

as Managing Agent

By:

 

/s/ Mark McDonald

    Its Partner

 



--------------------------------------------------------------------------------

SCHEDULE 6.5(a)

 

FINANCIAL COVENANTS

 

The Company (inclusive of the Subsidiaries) will comply with the following
financial covenants (all of which will be calculated excluding PW Poly):

 

(a) The Company shall not permit its Interest Coverage Ratio for any period set
forth below to be less than the ratio set forth opposite such period below:

 

Period

--------------------------------------------------------------------------------

  

Minimum Interest Coverage Ratio

--------------------------------------------------------------------------------

Three months ended December 31, 2004    .14 to 1 Six months ended March 31, 2005
   .54 to 1 Nine months ended June 30, 2005    1.44 to 1 Twelve months ended
September 30, 2005 and each December 31, March 31, June 30 and September 30
thereafter    1.62 to 1; provided that if the Company properly made a Covenant
Election with respect to the last fiscal quarter of the applicable twelve month
period, then Minimum Interest Coverage Ratio shall be decreased to .90 to 1 for
such twelve month period.

 

(b) The Company shall not permit its EBITDA to be less than $13,500,000 for the
twelve month period ending December 31, 2004 and each twelve month period ending
March 31, June 30, September 30 and December 31 thereafter; provided that if the
Company has properly made a Covenant Election with respect to the last fiscal
quarter of the applicable twelve month period, then minimum EBITDA shall be
decreased to $9,000,000 for such twelve month period.

 

(c) The Company shall not permit at any time during each period set forth below
its Availability to be less than the amount set forth opposite such period
below:

 

Period

--------------------------------------------------------------------------------

   Availability


--------------------------------------------------------------------------------

December 31, 2004 to April 30, 2005

   $ 900,000

May 1, 2005 through the term of the Senior Credit Agreement

   $ 1,800,000

 



--------------------------------------------------------------------------------

SCHEDULE 6.5(b)

 

FINANCIAL COVENANTS

 

The Company (inclusive of the Subsidiaries) will comply with the following
financial covenants (all of which will be calculated excluding PW Poly):

 

(a) The Company shall not permit its Interest Coverage Ratio for any period set
forth below to be less than the ratio set forth opposite such period below:

 

Period

--------------------------------------------------------------------------------

  

Minimum Interest Coverage Ratio

--------------------------------------------------------------------------------

Three months ended December 31, 2004    .12 to 1 Six months ended March 31, 2005
   .49 to 1 Nine months ended June 30, 2005    1.30 to 1 Twelve months ended
September 30, 2005 and each December 31, March 31, June 30 and September 30
thereafter    1.46 to 1; provided that if the Company properly made a Covenant
Election with respect to the last fiscal quarter of the applicable twelve month
period, then Minimum Interest Coverage Ratio shall be decreased to .81 to 1 for
such twelve month period.

 

(b) The Company shall not permit its EBITDA to be less than $12,150,000 for the
twelve month period ending December 31, 2004 and each twelve month period ending
March 31, June 30, September 30 and December 31 thereafter; provided that if the
Company has properly made a Covenant Election with respect to the last fiscal
quarter of the applicable twelve month period, then minimum EBITDA shall be
decreased to $8,100,000 for such twelve month period.

 

(c) The Company shall not permit at any time during each period set forth below
its Availability to be less than the amount set forth opposite such period
below:

 

Period

--------------------------------------------------------------------------------

   Availability


--------------------------------------------------------------------------------

December 31, 2004 to April 30, 2005

   $ 800,000

May 1, 2005 through the term of the Senior Credit Agreement

   $ 1,600,000

 